

116 HR 8475 IH: Tools to Educate All Children at Home Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8475IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Bera introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to temporarily increase the deduction for certain expenses of elementary and secondary school teachers.1.Short titleThis Act may be cited as the Tools to Educate All Children at Home Act or the TEACH Act. 2.Temporary increase of deduction for certain expenses of elementary and secondary school teachers(a)In generalSubparagraph (D) of section 62(a)(2) of the Internal Revenue Code of 1986 is amended to read as follows: (D)Certain expenses of elementary and secondary school teachers(i)In generalThe deductions allowed by section 162 which consist of expenses, not in excess of $250, paid or incurred by an eligible educator—(I)by reason of the participation of the educator in professional development courses related to the curriculum in which the educator provides instruction or to the students for which the educator provides instruction, and(II)in connection with books, supplies (other than nonathletic supplies for courses of instruction in health or physical education), computer equipment (including related software and services) and other equipment, and supplementary materials used by the eligible educator in the classroom or in connection with online classroom instruction.(ii)Special rule for taxable years 2020 and 2021In the case of a taxable year beginning after December 31, 2019, and before January 1, 2022, clause (i) shall be applied by substituting $1,000 for $250. .(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 